Citation Nr: 9918499	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  97-29 850	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	What evaluation is warranted for the period from June 2, 
1997 for right knee degenerative joint disease.

2.	Entitlement to an increased evaluation for residuals of 
fractures of the right leg and foot, currently rated at 40 
percent disabling.

3.	Entitlement to an increased evaluation for scoliosis of 
the lumbosacral spine, currently rated at 20 percent 
disabling.

4.	Entitlement to an effective date, prior to August 13, 
1996, for a grant of special monthly compensation based on 
the loss of the use of right foot.

5.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to October 
1977.    

This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

The veteran in various substantive appeals has raised the 
issue of entitlement  to earlier effective dates for any 
claim, formal or informal, "in accordance with applicable 
statutes, regulations, and case law."  However, prior to 
adjudicating such a claim or claims the veteran should 
specifically clarify which specific disabilities he is 
claiming entitlement to an earlier effective date for.  See 
generally, 38 U.S.C.A.   (West 1991) (The benefits sought on 
appeal must be clearly identified.)  Accordingly, no further 
action may be taken with respect to these claims without 
further clarification and specification by the appellant.


FINDINGS OF FACT

1.	The veteran's original rating for right knee degenerative 
joint disease does not warrant the application of staged 
ratings.

2.	For the period beginning June 2, 1997, right knee 
degenerative joint disease has not been shown to be 
productive of ankylosis, a limitation of extension to 15 
degrees, or a limitation of flexion to 30 degrees.

3.	Compensation for disability caused by right leg and foot 
fractures, to include a popliteal nerve injury, is limited by 
the amputation rule. 

4.	Lumbar scoliosis is not productive of more than a 
moderate limitation of motion. 

5. 	The claim of entitlement to special monthly compensation 
based on the loss of the use of the right foot was not 
received by the RO prior to August 13, 1996. 


CONCLUSIONS OF LAW

1.	Right knee degenerative joint disease is not more than 10 
percent disabling under applicable schedular criteria from 
June 2, 1997 to the present.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1998). 

2.	The schedular criteria for an evaluation in excess of 40 
percent for residuals of fractures of the right leg and foot 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.68, 4.71a, 4.124a, Diagnostic Codes 5262, 8521 
(1998).

3.	The schedular criteria for an evaluation in excess of 20 
percent for scoliosis of the lumbosacral spine are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1998).   

4.	An effective date, earlier than August 13, 1996, for the 
grant of entitlement to special monthly compensation based on 
the loss of the use of the right foot is not warranted.  38 
U.S.C.A. § 5110(b) (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was involved in a serious motorcycle accident in 
July 1977, during which he sustained open comminuted 
fractures of the right patella, right proximal tibia, and 
right proximal fibula.  He also fractured the first 
tarsometatarsal joint, and the second and third metatarsal 
necks.  He was ultimately medically discharged because of 
these disorders.

In private treatment records from Ole C. Kistler, D.O., dated 
in December 1993, the veteran was diagnosed with lumbar 
degenerative joint disease at L5.  Also from December 1993 to 
April 1994, the veteran complained of chronic back pain and 
was diagnosed with lumbar myositis.  From December 1993 to 
November 1994, the veteran was treated for chronic leg pain. 

A January 1994 Riverside Osteopathic Hospital computed 
tomography (CT) scan of the lumbar spine revealed normal 
findings.

The veteran was seen for a VA examination in January 1994.  
He reported being depressed secondary to his right leg 
disorders, and to be suicidal.  Physical examination revealed 
an antalgic gait, and the use of a two inch shoe lift.  There 
was no knee effusion.  The collateral ligaments were intact, 
but the cruciate ligament showed some laxity.  Drawer signs 
were positive.  The range of motion for the knee was from 0 
to 120 degrees.  Measurement studies showed that the right 
leg was 1 3/4 inches shorter that the left.  Lumbar motion 
studies showed anterior flexion to 85 degrees, posterior 
extension to 10 degrees, lateral flexion to 35 degrees on the 
left and to 30 degrees on the right, and rotation was to 60 
degrees bilaterally.  There were no lumbar spasms.  X-ray 
studies showed an old healed and plated tibial shaft 
fracture, and a healed adjacent fibular shaft fracture.  The 
knees were within normal limits radiographically, and the 
right femur was normal.  The diagnoses were fibular shaft and 
patellar fractures; history of a right foot fracture, not 
found; and scoliosis when not using a shoe lift.

A Henry Ford Hospital medical record for treatment received 
in September 1994 indicates that the veteran complained of 
sharp, heavy, consistent low back pain which radiated to the 
right foot.  His right leg was somewhat weaker than the left 
and the muscles seemed to be somewhat atrophied.  Sensation 
and deep tendon reflexes were the same.  The diagnosis was 
low back pain with pain to the leg from trauma.

Private treatment records from Great Lakes Orthopedics, dated 
in November 1994, indicate that the veteran's lumbar 
flexibility was normal.  He wore a long leg type drop lock 
knee brace on the right side, and showed a significant leg 
length discrepancy.  There was a slight varus angulation in 
the mid-tibial region associated with some scarring in that 
area that had been corrected by prior surgery.  There was 
some right thigh and calf muscle atrophy.  Neurologically, he 
appeared intact, however, his reflexes were difficult to test 
in the right lower extremity.  Sensation was intact.  He had 
tenderness on palpation of along the tibial spine.  There was 
a slight cavus deformity in his right foot with a prominence 
in the mid-tarsal region dorsally and some tenderness on some 
palpation, but no surrounding redness.  The diagnoses were 
right leg pain secondary to previous surgery and low back 
strain probably secondary to altered gait pattern.  

Private treatment records from Westland Clinic, dated in 
November 1994, show that the veteran had a marked proximal 
tibia and fibula deformity with a pressure plate in place.

A June 1996 VA x-ray report reveals that the veteran had 
degenerative changes of the first metacarpal phalangeal joint 
and intertarsal joints. 

July 1996 x-ray studies from Loyola University Medical Center 
show a healed fracture of the proximal tibia and fibula with 
marked deformity of the fracture site, and posterior bowing.  

A July 1996 report from Loyola University Medical Center 
noted a postoperative diagnosis of retained plate and screws 
of the right tibia; exostosis of the right fibula; and 
exostosis of the dorsum of the right foot.  An October 1996 
treatment record notes pain over the dorsum of the foot and 
full range of motion in the ankle. 

An August 1996 VA x-ray study showed old healed fibula 
fractures, and an old tibia fracture with previous internal 
fixation.  Osteomyelitis could not be completely ruled out.  
X-ray study of the right foot revealed soft tissue swelling.

A September 1996 VA x-ray study indicates that the veteran 
had an old healed comminuted fracture involving the proximal 
third of the tibia and fibula and good position alignment 
with multiple nail tracks.

On VA joints examination in February 1997, there was no 
subluxation or lateral instability.  Flexor hallucis longus 
and extensor hallucis longus were 0/5 and quadriceps were 
4/5.  The veteran had a stable knee.  Range of motion study 
of the right knee revealed flexion to 130 degrees and 
extension to 0 degrees.  The diagnosis was neurological loss 
of muscles, status post fracture.  His prognosis was reported 
to be poor. 

A February 1997 VA feet examination notes that the veteran 
was unable to stand on his right foot without support or move 
his toes.  The right foot was cavus in appearance.  Range 
foot dorsiflexion was to 0 degrees and plantar flexion was to 
10 degrees.  The diagnosis was cavus foot secondary to 
neurological changes.  The prognosis was reported to be poor.

A February 1997 VA x-ray showed an old healed fracture of the 
right tibia and fibula with previous internal fixation from 
extremity shortening.  Lumbar studies were negative.

In VA hospital records, for treatment received in October 
1997, the veteran was diagnosed with very painful traumatic 
degenerative joint disease of the right foot.
An October 1997 VA surgery report shows a postoperative 
diagnosis of right foot instability due to traumatic 
degenerative joint disease.  In a VA hospital report, for 
treatment received from December 1997 to January 1998, the 
veteran was diagnosed with nonunion of right foot osteotomy 
site.

The October 1997 VA x-ray study diagnosed status post 
osteotomy at the base of the first metatarsal with two 
metallic fixation screws and no evidence of acute right foot 
fracture or dislocation.

October 1997 VA x-ray studies reveal a status post fusion 
with two threaded screws of the first cuneiform metatarsal 
joint space; evidence of osteotomy with orthopedic screw 
placement of the first tarsometatarsal joint; and evidence of 
osteotomy with orthopedic screw placement of the first 
tarsometatarsal joint.

From December 1997 to January 1998, the veteran was 
hospitalized as a VA medical facility during which he 
requested pain medication for his right foot.  On physical 
examination, he was reported to have a deformed right foot 
and leg with stage II pressure ulcers on his malleoli.  X-ray 
study of the right foot revealed that the alignment was 
unchanged from a prior examination of several months ago, but 
there was considerable callus formation present when compared 
to the previous study.

A January 1998 VA x-ray study reports significant soft tissue 
swelling at the right foot at the location of the base of the 
first and second metatarsals; two metallic screws 
reidentified connecting the base of the first metatarsal to 
the corresponding tarsal bone; and underlying septic joint or 
osteomyelitis could not be ruled out. 

A February 1998 VA x-ray study of the right tibia and fibula 
shows an old healed fracture of the proximal tibia and 
fibula.  No fresh fracture, dislocation or destructive 
process was identified.  

A February 1998 electromyograph (EMG) study indicates that 
the veteran had progressive weakness in the right leg 
proximal and distal paresthesia and burning pain in the 
entire right leg .  Examination showed quadriceps and calf 
atrophy.  The right hip flexus, knee flexus, knee extensors 
and hip abductors were 4/5.  Dorsiflexion was 0/5 and planter 
flexus, inverters and evertors were 1/5.  Hip abductors were 
5/5.  The left lower extremity was within normal limits.  
Reflexes were 0/2 at the knee and ankles, bilaterally.  
Sensory examination was reported to show hyperesthesia 
distally in the right extremity.  The left extremity was 
within normal limits.  Proprioception was intact in the lower 
extremity, bilaterally.  Nerve conduction studies were 
reported to show reduced compound muscle action potential 
(CMAP) amplitudes in the bilateral peroneal nerves which was 
worse on the left.  The tibial nerve CMAP amplitude was 
reduced on the right as compared to the left.  The right 
sural nerve conduction was slow.  The impression was that 
this study revealed the presence of right tibial and peroneal 
neuropathy, mainly axonal with a concurrent left peroneal 
neuropathy.

A March 1998 VA spine examination indicates that the veteran 
complained of spinal pain with forward motion and any motion 
to the right.  The veteran was reported to fatigue easily 
with  increased activity, such as standing or sitting.  There 
was tenderness over the lumbosacral spine, specifically L3 to 
sacrum.  The musculature of the back was reported to be 
tender to palpation on the lower lumbar spine.  There was 
noted to be right lower extremity weakness and muscle wasting 
in the thigh.  The veteran evidenced no foot or toe 
dorsiflexion.  The diagnosis was chronic lumbosacral pain 
exacerbated by right lower extremity abnormalities.

At a March 1998 VA peripheral nerves examination the veteran 
reported right knee and ankle weakness, and right foot and 
right anterior thigh numbness and pain which limited any 
activity involving walking or standing.  Physical examination 
revealed right thigh muscle wasting.  There was absent 
dorsiflexion at ankle and plantar flexion showed 3/5 
weakness.  No toe movement was present.  Right knee extension 
and flexion were both 3/5.  There was minimal weakness at the 
right hip.  The diagnosis was peroneal and tibial nerve 
injury and right tibial and peroneal neuropathy.  

On VA joints examination in March 1998, the veteran reported 
that his right leg was gradually getting weaker, and that his 
knee and ankle gave out.  Range of motion for the right knee 
was 15 to 0 degrees of extension with pain; 15 to 90 degrees 
of flexion without pain; and 90 to 110 degrees of flexion 
with pain.  There was no active right foot motion.  
Passively, there was 5 degrees of extension and 0 to 10 
degrees of flexion, both without pain.  The diagnoses were 
stage II ulcer of the right leg; old healed fracture of right 
tibia and fibula with degenerative joint disease of the right 
knee; and right tibial and peroneal neuropathy that was 
mainly axonal with a concurrent left peroneal neuropathy.
 
A March 1998 VA x-ray study of the knees reveals an old 
healed fracture deformity at the proximal shaft of the right 
tibia and fibula; mild narrowing in the medial compartment of 
both knees which was noted to be a possible degenerative 
process; and mild degenerative process of the right 
femoralpatellar joint.  A March 1998 VA x-ray study of the 
lumbosacral spine shows a diagnosis of mild spondylosis and 
degenerative disc disease at the level of T11-T12.  A March 
1998 VA x-ray study of the right foot reveals an internal 
screw fixation of the first tarsometatarsal joint. 

VA examination of April 1998 reports that the veteran stated 
he had lower back pain since his inservice accident.  On a 
scale of 1 to 10, he indicated the pain went up to 10.  The 
veteran stated that the pain went down the right leg to the 
foot.  Lumbar motion studies revealed flexion from 0 to 40 
degrees without pain and from 40 to 60 degrees with pain; 
extension from 0 to 15 degrees without pain and from 15 to 20 
degrees with pain; bilateral rotation from 0 to 30 degrees 
without pain and from 30 to 40 degrees, bilaterally, with 
pain; and lateral flexion from 0 to 15 degrees without pain 
and from 15 to 20 degrees with pain.  The diagnosis was 
degenerative disc disease of the lumbosacral spine. 

An April 1998 VA x-ray study of the thoracic and lumbosacral 
spines reveals mild spondylosis and degenerative disc disease 
at the level of T11 and T12.

A July 1998 right foot x-ray study shows fusion with internal 
fixation by two metallic screws at the base of the first 
metatarsal to the first cuneiform bone and some sclerotic 
changes present at the surgical area.

The veteran was admitted for VA hospital hospitalization in 
October 1997 for very painful traumatic degenerative joint 
disease of the right foot.  During this hospitalization the 
veteran underwent a first metatarsal cuneiform fusion of the 
right foot.

The veteran again received VA hospitalization in September 
1998.  He reported a history of nonunion of his right leg 
fracture and chronic pain in the entire right leg. His 
physical examination was unremarkable except for decreased 
range of motion of the right lower extremity.  There was full 
range of motion of all the other extremities and all muscle 
groups were 5/5 except muscles of the right leg which were 
not tested due to pain.
 
Analysis

I.  Evaluations

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's service-connected disorders have 
been properly developed, and that no further assistance is 
required on that issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1998).

A.  What Evaluation is Warranted for Right Knee Disorder from 
June 2, 1997

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Under Diagnostic 
Code 5260, flexion of the knee limited to 45 degrees warrants 
a 10 percent evaluation, and flexion limited to 30 degrees 
warrants a 20 percent evaluation.  Under Diagnostic Code 
5261, a 10 percent evaluation is warranted for extension of 
the knee limited to 10 degrees, and a 20 percent evaluation 
is warranted for limitation of extension of the knee limited 
to 15 degrees.  38 C.F.R. § 4.71a.  Painful motion of a major 
joint caused by degenerative arthritis, where the arthritis 
is established by x-ray, is deemed to be limited motion and 
entitled to a minimum 10-percent rating even though there is 
no actual limitation of motion.  Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991). 

According to Diagnostic Code 5257, slight recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent evaluation.  A 20 percent evaluation is warranted for 
moderate recurrent subluxation or lateral instability of the 
knee.  38 C.F.R. § 4.71a. 

In the present case, the Board is of the opinion that an 
evaluation in excess of 10 percent is not warranted from June 
2, 1997 to the present for right knee degenerative joint 
disease.  In this regard, on review of the record during the 
appeal period the evidence does not show that right knee 
flexion was limited to 30 degrees.  Moreover, while extension 
was limited to 15 degrees on one occasion the preponderance 
of the evidence shows full extension to 0 degrees including 
on recent examination in September 1998.  Further, the 
evidence does not show that from June 2, 1997 to the present 
the right knee has been impaired by moderate instability or 
subluxation.  Indeed, the evidence shows the veteran's 
symptoms are limited to right knee degenerative joint disease 
with painful motion on extension and flexion.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against more than a 10 percent evaluation from June 2, 1997 
to the present for right knee degenerative joint disease. 

In reaching this decision the Board considered whether a 
separate rating was warranted for any limitation of motion of 
the right knee in light of the General Counsel's opinion in 
VAOPGCPREC 23-97; 62 Fed.Reg. 63604 (1992), holding that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, while 
cautioning that any such separate rating must be based on 
additional disabling symptomatology.  In determining whether 
additional disability exists, for purposes of a separate 
rating, the veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  However, as the 
veteran's right knee is not currently impaired by either 
instability or subluxation, a separate rating is not in 
order.  Thus, the General Counsel's opinion does not provide 
a basis for an evaluation in excess of 10 percent for the 
period from June 2, 1997 to the present for right knee 
degenerative joint disease. 


B.  Increased Ratings

Residuals of Fractures of the Right Leg and Foot

According to Diagnostic Code 8521, a 40 percent evaluation is 
warranted for complete paralysis of the external popliteal 
nerve, demonstrated by foot drop and slight drop of the first 
phalanges of all toes, an inability to dorsiflex the foot, 
the loss of extension (dorsal flexion) of proximal phalanges 
of toes; the loss of foot abduction, weakened adduction; and 
by anesthesia covering the entire dorsum of foot and toes.  
38 C.F.R. § 4.124a.  This is the maximum schedular evaluation 
for a disability of the external popliteal nerve.  The 
combined evaluation for disabilities below the knee is 
limited to 40 percent by the amputation rule.  38 C.F.R. 
§ 4.68 (1998). 

The Board finds that the medical evidence undoubtedly 
supports the maximum schedular evaluation of 40 percent for 
injuries below the knee.  A higher evaluation, however, is 
not warranted as the amputation rule set forth at 38 C.F.R. § 
4.68 limits. as a matter of law, combined evaluations for 
disabilities below the knee such that the evaluation may not 
exceed 40 percent.  As noted above, the veteran sustained 
injuries to his knee, fibula, tibia and foot while on active 
duty.  The injury to the knee is compensated separately as 
noted above.  The injuries to the lower leg including the 
foot, however, cannot be compensated with more than a 40 
percent schedular rating as a matter of law, and the 
appellant is already in receipt of additional compensation in 
the form of special monthly compensation for the loss of use 
of his right foot.  Hence, the benefit sought on appeal must 
be denied.

Lumbar Scoliosis 

According to Diagnostic Code 5292, a moderate limitation of 
lumbar motion warrants a 20 percent evaluation.  A severe 
limitation of lumbar motion warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a.

In this case the Board is of the opinion that an increased 
evaluation for the veteran's degenerative joint disease of 
the lumbosacral spine is not warranted.  In this respect, the 
evidence of record, specifically the April 1998 VA 
examination, does not demonstrate more than a moderate 
limitation of lumbar motion.  This evaluation reveals that 
range of motion measurements for the lumbar spine were 0 to 
60 degrees of flexion with pain; 0 to 20 degrees of extension 
with pain; 0 to 30 degrees of bilateral rotation with pain; 
and 0 to 20 degrees of lateral flexion with pain.  These 
limitations are not reflective of a severe limitation of 
motion.  The Board would also point out that the evidence 
does not demonstrate, under Diagnostic Code 5293, pronounced 
intravertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Accordingly, the Board concludes 
that the preponderance of the evidence is against an 
increased evaluation for degenerative joint disease of the 
lumbosacral spine. 

In denying the claims for increased evaluations for 
musculoskeletal disorders the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (1998) as interpreted in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Significantly, however, an 
increased rating is not warranted for pain as there is no 
competent evidence of such symptomatology as disuse atrophy, 
fatigue or incoordination as would be expected to be 
associated with painful pathology warranting a rating higher 
than that currently assigned.  The Board, of course, 
acknowledges that there is evidence of right lower extremity 
atrophy, but as noted above the amputation rule precludes an 
increased rating based due to pain as a matter of law.  
Hence, these regulations do not provide a basis for an 
increased rating.

In reaching the foregoing decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Earlier Effective Date for Special Monthly Compensation

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claimed reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of 
an increase in disability compensation will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date, otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2) (1998).  

Special monthly compensation is payable to the veteran for 
loss of the use of one foot under 38 U.S.C.A. § 1114(p) (West 
1991).
 
In the present case, a claim for special monthly compensation 
is considered to have been filed when the veteran submitted 
his claim for an increase, received on August 13, 1996.  His 
claim was granted by a March 1997 rating decision based on 
the loss of use of the right foot, effective from August 13, 
1996.   The veteran filed a timely notice of disagreement.  
The RO, in a September 1997 statement of the case, denied an 
earlier effective date for entitlement to special monthly 
compensation based on the loss of use of the right foot.  The 
veteran filed a timely appeal.  

The veteran appears to be claiming that his medical records 
show that his loss of the use of the right foot had been in 
existence for at least a year prior to the date his claim was 
received.  In order for the appellant to receive an effective 
date earlier than the date of his claim, however, he would 
need to have submitted evidence showing the loss of use of 
his right foot at some point between August 1995 and August 
1996, but no earlier than August 1995.  See 38 C.F.R. § 
3.400(o)(2). 

Based upon a thorough review of the evidence of record, 
however, the Board concludes that an effective date prior to 
August 13, 1996 is not warranted.  In this regard, although 
July 1996 treatment records from Loyola University Medical 
Center report that the veteran has severe foot problems, 
including pain which required surgery, these medical records 
do not show that the appellant lost the use of his right foot 
prior to August 13, 1996.  In other words, the veteran's 
right foot was not so disabled that he would have been 
equally well served by a prosthesis prior to August 13, 1996.  
Additional medical evidence of record, prior to August 13, 
1996, is either dated before August 1995, does not pertain to 
the right foot, or does not specifically state that the 
veteran had lost the use of his right foot.  Hence, there is 
no competent evidence, within one year prior to the date of 
the receipt of the veteran's application, where it was 
factually ascertainable that he was entitled to special 
monthly compensation on the account of the loss of the use of 
his right foot.  Thus, based on a lack of medical evidence of 
record demonstrating that the loss of the use of the right 
foot was factually ascertainable prior to August 13, 1996, 
and in view of the totality of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to an effective date prior to August 13, 1996, for special 
monthly compensation.  Therefore, his claim must be denied.


ORDER

Right knee degenerative joint disease is not more than 10 
percent disabling from June 2, 1997.  

Increased evaluations for residuals of right leg and foot 
fractures, and lumbosacral scoliosis are denied.     

An effective date, prior to August 13, 1996, for the grant of 
special monthly compensation based on the loss of the use of 
the right foot is denied.
 

REMAND

In October 1997, the veteran reported injuring his back and 
his right leg in service and that he had since become 
chronically depressed and could not adjust to his new 
situation.  As such, the veteran has raised a claim to reopen 
the issue of entitlement to service connection for a 
psychiatric disorder secondary to his service-connected back 
and multiple right lower extremity disorders.  This issue, 
however, has not been developed or certified for appellate 
review.  As the veteran's claim of a total disability rating 
based on individual unemployability is inextricably 
intertwined with the claim for secondary service connection, 
the Board concludes that appellate review at this time would 
be premature.  

Therefore, this case is REMANDED for the following action:

After proper development, the RO should 
adjudicate the issue whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a psychiatric disorder 
secondary to a service-connected back 
disorder and residuals of right leg and 
foot fractures.  

Thereafter, the RO should readjudicate the issue of a total 
disability rating based on individual unemployability in 
light of all of the evidence of record.  If the veteran's 
claim for secondary service connection is denied, he and his 
representative should be furnished with a copy of the rating 
decision and notice of right to appeal.  If the veteran's 
claim for a total disability rating based on individual 
unemployability remains denied, he and his representative 
should be furnished with a supplemental statement of the case 
and given an opportunity to respond.  The purpose of this 
REMAND is to protect the appellant's right to due process.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

